Citation Nr: 0016288	
Decision Date: 06/20/00    Archive Date: 06/28/00

DOCKET NO.  98-20 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for carpal tunnel 
syndrome.

2.  The propriety of the initial 10 percent rating for the 
veteran's service-connected ptosis, disfigurement of left 
upper eyelid, status post excision sarcoid mass, chalazion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and her father



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to July 
1994.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating determinations in July 1995 and August 
1996 by the RO in Oakland, California.  The veteran timely 
appealed these determinations to the Board.

The Board notes that the veteran has appealed the initial 
rating assigned for the left upper eyelid following the grant 
of service connection for that condition.  In light of the 
distinction noted by the United States Court of Appeals for 
Veterans Claims (Court) in the recently-issued case Fenderson 
v. West, 12 Vet. App. 119 (1999), the Board has 
recharacterized the issue as one involving the propriety of 
the initial evaluation assigned.  During the pendency of the 
appeal, the rating for the left eyelid was increased from 0 
to 10 percent from August 1, 1994.  On a claim for an 
original or increased rating, the veteran will generally be 
presumed to be seeking the maximum benefit allowed by law; it 
follows that such a claim remains in controversy where less 
than the maximum available benefit is awarded.  AB v. Brown, 
6 Vet.App. 35 (1993).  Thus, the claim for a higher 
evaluation for the left eyelid remains in appellate status 
before the Board.  


FINDINGS OF FACT

1.  Post-service medical evidence suggests that the veteran 
incurred carpal tunnel syndrome in service.

2.  The veteran's claim for service connection for carpal 
tunnel syndrome is plausible.

3.  The medical evidence does not show that the veteran 
currently has pulmonary residuals of sarcoidosis.

4.  The veteran is shown to have no more than moderate 
disfigurement of the left eyelid.

5.  The veteran's left eye ptosis is currently manifested by 
a pupil that is obscured one-half or more, but not wholly 
obscured.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
bilateral carpal tunnel syndrome is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991); Caluza v. Brown, 7 Vet. App. 
498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).

2.  The criteria for an initial evaluation in excess of 10 
percent for ptosis, disfigurement of the left upper eyelid, 
status post excision sarcoid mass, chalazion, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.97, Code 6846; 4.84a, Codes 6019, 
6079; 4.118, Code 7800.  (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records show evaluation for complaints of a 
one-centimeter mass under the left upper eyelid.  Slit lamp 
examination revealed a small palpable mass under the left 
lid, which moved quite liberally laterally and vertically in 
loose lid tissue.  At the time of the veteran's retirement 
examination the examiner noted a benign chalazion vs. 
papilloma.  The records were negative for complaints, 
findings or treatment associated with carpal tunnel syndrome.

On post service VA examination in November 1994 the veteran 
gave a history of a bump in the left upper lid which 
fluctuated in size.  There was no history of trauma and the 
bump was noted to be painless.  There was no erythema or tear 
asymmetry.  The diagnosis was lachrymal gland mass of the 
left eye - palpable tube.  There were no complaints or 
findings pertaining to carpal tunnel syndrome.

In July 1995, service connection was established for 
chalazion of the left eyelid and a noncompensable evaluation 
was assigned.

VA outpatient treatment records from January 1995 to April 
1996 show that in January 1995 the veteran underwent biopsy 
of a left orbital mass.  On follow-up examination several 
days later she complained of feeling tired, dizzy, light-
headed and "out of sorts" since the surgery.  The biopsy 
results were consistent with sarcoidosis.  On further 
examination the veteran was noted to be doing well and 
awaiting results of further testing to rule out any systemic 
involvement.  On evaluation the veteran denied chest pain, 
shortness of breath, fever, sweats or arthritic symptoms.  
She also denied headaches, changes in vision or double 
vision.  Physical examination revealed the pupils were equal 
round and reactive to light.  The fundi were normal and there 
was mild left ptosis.  Chest X-rays were normal.  After 
further evaluation a diagnosis of sarcoidosis of the lacrimal 
gland was agreed upon.  

VA outpatient treatment records dated in September 1995 show 
the veteran complained of numbness and tingling in the hands 
after typing.  A provisional diagnosis of carpal tunnel 
syndrome was given.  These records also include an October 
1995 report of electromyogram and nerve conduction studies 
which show the veteran had a three-month history of 
intermittent bilateral hand numbness with constant numbness 
and tingling in the tips of the first three digits of both 
hands.  The examiner noted that the veteran had been working 
as a secretary for 19 years, which required a lot of typing.  
The symptoms were worse with long hours of extension of the 
wrists during typing.  The numbness was relieved with rest.  
Examination of the bilateral upper extremities revealed no 
abnormalities.  There was no distal articular tenderness and 
no allodynia bilaterally.  Sensation to light touch, pinprick 
and vibration was intact bilaterally.  Spurling's maneuver 
was negative.  Tinel's sign was positive at the right wrist, 
and negative at the left.  Tinel's sign at the elbow was 
negative bilaterally.  Phalen's test was positive 
bilaterally.  There was no atrophy noted in the "1st DI, APB 
or ADM," bilaterally.  There was no electrodiagnostic 
evidence of bilateral median and ulnar sensori-motor 
neuropathy.  

On VA visual examination in January 1996 the veteran reported 
that the left eyelid still felt "puffy".  On examination 
there was a two-millimeter ptosis of the left eyelid but no 
evidence of visual field deficit.  There were no positive 
signs of sarcoid and chest X-rays were noted to be within 
normal limits.  The diagnosis was history of sarcoid nodule 
of the left upper lid, status post excision with mild ptosis.  

On subsequent examination in June 1996 the examiner noted a 
two-millimeter ptosis on the left with no evidence of tearing 
or lacrimal duct blockage.  The record further notes that a 
May 1996 chest X-ray was within normal limits.  The veteran 
reported that her eyelid "still swells sometimes," but 
indicated that it was better than before the biopsy.  The 
nasolacrimal duct was irrigated with no resistance to flow 
bilaterally.  The diagnosis was sarcoid nodule of the left 
upper lid, status post excision; mild variable ptosis left 
secondary; mild dry eye left secondary to sarcoid 
infiltration and biopsy of lacrimal gland; and no 
interference with lacrimal drainage system bilaterally.  

The veteran testified, during a July 1997 travel board 
hearing, that prior to the left orbital mass biopsy, her left 
eyelid was "really puffy" and would "droop over".  She 
testified that swelling of the eyelid decreased following the 
biopsy, but that it still droops at night or when she is 
tired.  The veteran testified that she continued to 
experience droopiness of the eyelid, redness, and 
"puffiness" since the biopsy, but that she has not 
experienced any pain and has not noticed any scarring.  She 
also testified that when she is tired or sometimes early in 
the morning the drooping eyelid is very noticeable.  With 
respect to carpal tunnel syndrome the veteran stated she 
performed administrative work, basically typing, for about 17 
years while in the military.  She testified that she noticed 
that her hands would hurt and she would rub and shake them or 
take Tylenol and then continue working.  She reported that 
her symptoms included numbness and tingling in the fingers 
and in the palm of her hands.  She testified that after 
service discharge she received splints from the VA Medical 
Center and that she is currently employed in administrative 
personnel doing similar work.  She reported that her employer 
has compensated for her disability by relieving a lot of her 
typing workload.  The veteran's father gave additional 
supportive testimony on her behalf.

In a July 1997 statement a fellow servicemember, S. S. 
reported that she had known the veteran since 1988 and that 
during Operation Desert Storm the veteran was required to do 
an extensive amount of administrative work, including typing.  
Ms. S. indicated that after constant typing for 20-30 minutes 
the veteran would massage her hands and complain that her 
hands were tired due to the amount of typing.  Ms. S. also 
stated that the pain was so bad that the veteran would rub 
ointment on them and that this continued for the duration of 
the war.  Ms. S. also indicated that the veteran worked for 
her from January 1993 until her retirement and that during 
that time the veteran had to be counseled on several 
occasions because she could not keep up with the workload due 
to hand and wrist pain.  

Additional evidence submitted in support of the claim 
includes an August 1997 lay statement from the veteran's 
mother relating her observations of the veteran's physical 
condition subsequent to active duty.  

VA outpatient treatment records dated from November 1994 to 
September 1997 include duplicates of records previously 
submitted as well as more recent treatment records dated 
since April 1996.  These records show that in May 1996 the 
veteran was evaluated for complaints of swelling and 
puffiness of the left upper lid as well as occasional 
redness.  Examination revealed mild ptosis of the left eye.  
The clinical impression was lacrimal gland sarcoid, which 
appeared stable.  The most recent record dated in September 
1997 shows continued evaluation and treatment of the veteran 
for carpal tunnel syndrome and lacrimal gland sarcoidosis 
with no symptoms.  

On VA examination in May 1998 the examiner noted the veteran 
had sarcoidosis systemically diagnosed in 1994 with a 
lacrimal gland biopsy in the left upper eyelid, which was an 
orbital tumor mass.  Following this she has had no eye 
problems, with one exception of having ptosis, with an eyelid 
droop which bothers her on a daily basis.  It becomes swollen 
and puffy and her eye becomes tired causing her left eyelid 
to close from the ptosis.  On examination the veteran's 
vision with correction was 20/20 in each eye at distance.  
The pupils were equal, round and reactive to light and 
accommodation.  Extraocular movement was full and slit lamp 
examination was normal.  Tonometry applanation was 16 and 16.  
There was mild ptosis of the left lid and the veteran had a 
more fully developed eyelid structure on that side with a 
loss of the lid fold compared to the right.  Cup-to disk-
ratio was .3 bilaterally and pink.  The maculae and 
peripheral retina were both normal.  There was no vasculitis 
or periphlebitis present which could be part of sarcoidosis 
if it were observed.  The examiner concluded that the status 
postorbital mass, which turned out to be sarcoidosis in the 
lacrimal eye gland in the left upper gland, was excised 
successfully.  The veteran has some residual ptosis and 
eyelid swelling as a consequence of that, which interferes 
with the daily existence with lid drooping and lid closure 
when she is fatigued.  Otherwise the eye exam was normal as 
was the veteran's vision.  

In August 1998 and October 1998 the RO re-characterized the 
veteran's disability to reflect the sarcoidosis and ptosis 
and rated the disability as 10 percent disabling under the 
provisions of 38 C.F.R. § 4.97, Code 6846, § 4.84a, Codes 
6019, 6079, and 38 C.F.R. § 4.118, Code 7800.  

On VA examination in September 1998, the examiner noted the 
veteran has had repeated six-month chest X-rays with no 
evidence of sarcoidosis in her lungs.  Clinical findings on 
examination were essentially unchanged from the previous 
examination.  The veteran did have a two-millimeter ptosis in 
the left eye which hangs down over the pupillary axis and 
obscures her reading but only intermittently obscures her 
distance vision.  Several color photographs of the veteran's 
face have been associated with the examination report and 
have been reviewed by the Board.

VA outpatient treatment records dated from October 1997 to 
April 1999 primarily show treatment for unrelated disorder.


Analysis

I.  Well-Grounded Claim

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible " or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

Service medical records, including the veteran's examination 
at retirement, are negative for complaints, or findings of 
symptoms associated with carpal tunnel syndrome.  However, 
post service private and VA medial records document findings 
suggestive of carpal tunnel syndrome beginning in September 
1995.  Specifically, during EMG/NCS testing the examiner 
noted the veteran had worked for 19 years as a secretary and 
that her symptoms would become worse with long hours of 
extension of the wrists during typing.  It appears that the 
examiner was attributing the veteran's symptoms to typing in 
service, since it was the only injury discussed by the 
examiner.  

Most recently a fellow servicemember noted that during 
service the veteran would complain of pain and fatigue after 
constant typing.  Moreover, the veteran has provided 
testimony, which the Board finds credible, that she 
experienced hand and wrist pain after constant typing during 
service.  Although, it appears that the diagnosis of carpal 
tunnel syndrome was based upon the veteran's own reported 
history, the Board finds that the veteran's reported history 
is accurate, as confirmed by the evidence contained in the 
lay statement from her fellow servicemember.  The Board notes 
that the veteran is currently being treated for symptoms 
associated with carpal tunnel syndrome.

The Board acknowledges that the veteran's retirement 
examination did not note the presence of any carpal tunnel 
syndrome, and that a VA examination conducted in November 
1994, a few months after discharge, did not show that the 
veteran was suffering from carpal tunnel at that time.  
However the medical evidence when viewed in the aggregate is 
sufficient to form a well-grounded claim for service 
connection for carpal tunnel syndrome.  That claim will be 
further discussed in the remand portion of the decision, 
below.   


II.  Propriety of the Disability Rating Assigned for the Left 
Eyelid

The Board finds that the veteran's claim for a higher 
evaluation is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 
631-632 (1992).  The Board is also satisfied that all 
relevant facts have been properly developed, and that no 
further assistance to the veteran is required in order to 
comply with 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1999).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1999).  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1 (1999); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where the 
question for consideration is propriety of the initial 
evaluation assigned, evaluation of the medical evidence since 
the grant of service connection and consideration of the 
appropriateness of "staged rating" is required.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

In this case, the RO has issued a Statement of the Case (SOC) 
that does not explicitly reflect consideration of the 
propriety of the initial rating, or include discussion of 
whether "staged ratings" would be appropriate in the 
veteran's case.  However, the Board does not consider it 
necessary to remand this claim to the RO for issuance of an 
SOC on this issue.  This is because the RO issued a rating 
decision in July 1995 based on consideration of all of the 
evidence then of record and all applicable rating criteria at 
that time, which was discussed in an October 1995 SOC.  The 
RO subsequently issued decisions in August and October of 
1998, which reflect consideration under the applicable rating 
criteria of all of the additional evidence received since 
that time (which dates from 1994 to the present). Thus, the 
RO effectively considered the appropriateness of its initial 
evaluation under the applicable rating criteria in 
conjunction with the submission of the additional evidence 
during the pendency of the appeal.  The Board considers this 
to be tantamount to a determination of whether "staged 
ratings" were appropriate.  Thus, a remand of this matter for 
explicit consideration of Fenderson is unnecessary.

The RO has rated the veteran's left eyelid disability 10 
percent disabling under Codes 6019, 6079, 6846 and 7800.

Effective October 7, 1996, Code 6846 was added to 38 C.F.R. § 
4.97; the new code provides criteria for rating sarcoidosis 
with pulmonary involvement.  38 C.F.R. § 4.97, Code 6846 
(1999).  In this case, the veteran has not asserted and the 
medical evidence does not demonstrate sarcoidosis involving 
any other organs, including the lungs.  Chest X-rays show no 
evidence of sarcoidosis in the veteran's lungs and there is 
no current evidence of record reflecting that the veteran has 
pulmonary symptoms.  Therefore, a higher evaluation is not 
warranted under this diagnostic code.

Ptosis, unilateral or bilateral, is equivalent to visual 
acuity of 5/200 in the eye, or eyes, involved for rating 
purposes if the pupil is wholly obscured and to 20/100, if 
the pupil is one-half or more obscured.  With less 
interference with vision, ptosis is rated as disfigurement.  
38 C.F.R. § 4.84a, Code 6019 (1999).  The substantive 
provisions of Code 6019 appear to state that rating as 
disfigurement is appropriate only when there is little to no 
interference with vision.  In those instances where the pupil 
is obscured and vision more so affected, then rating is to be 
done on central visual acuity.  Id.

VA examination in May 1998 shows the veteran's sarcoidosis of 
the left lacrimal gland was diagnosed in 1994 following 
biopsy of a left orbital mass.  She has had no eye problems 
other than a two-millimeter ptosis of the left eye, with 
eyelid droop.  The veteran's vision with correction was 20/20 
in each eye. The examiner concluded that as a result of the 
surgery the veteran had some residual ptosis and eyelid 
swelling which interfered with the daily existence with lid 
drooping and lid closure when she is fatigued.  The eye 
examination was otherwise normal as was the veteran's vision.  
On VA examination in September 1998 the examiner noted the 
veteran's ptosis hangs down over the pupillary axis and 
obscures her reading and intermittently obscures her distance 
vision.  Photographs taken in September 1998 show the 
veteran's left eye to be only partially obscured.  This 
depiction of the severity of the veteran's ptosis is 
probative in demonstrating that the ptosis obscures no more 
than one-half of the pupil.  Accordingly, a rating higher 
than 10 percent under Code 6019 is not warranted.  See 
Diagnostic Code 6079.  

Under Code 7800 a rating of 10 percent is warranted for scars 
of the head, face or neck that are moderately disfiguring.  A 
30 percent evaluation is appropriate where the disfiguring 
scar of the head, face or neck is severe, especially if 
producing a marked and unsightly deformity of the eyelids, 
lips or auricles.  The maximum 50 percent rating is 
appropriate when there is a complete or exceptionally 
repugnant deformity of one side of the face or marked or 
repugnant bilateral disfigurement.  38 C.F.R. § 4.118, Code 
7800 (1999).  

A review of the medical evidence reveals very few, if any, 
recent clinical findings attributable to the ptosis, 
including when the veteran recently underwent VA examinations 
in 1998.  Although the veteran testified that she continued 
to experience redness and puffiness of the left eye and that 
her drooping eyelid is more noticeable when she is fatigued, 
VA examiners have described her ptosis as mild.  In the 
Board's opinion, based on the clinical evidence, review of 
the several color photographs of record of the veteran's 
face, and observation of her at a personal hearing, the 
veteran's ptosis is not more than moderately disfiguring.  

The testimony of the veteran and her father, regarding the 
degree of her service-connected disability has been 
considered but the evidence does not support an evaluation 
higher than 10 percent for ptosis disfigurement of the left 
eyelid.  However, as laypersons, they are not competent to 
make medical determinations.  See e.g., Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  The competent 
evidence in this case does not provide a basis for favorable 
action on the veteran's claim.  The Board has also considered 
staged ratings, under Fenderson v. West, 12 Vet. App 119 
(1999), but concludes that they are not warranted as the 
veteran's left ey ptosis is not shown to have been more than 
10 percent disabling at any time since service separation.

In short, the preponderance of the evidence is against a 
showing that the veteran's left ptosis interferes with her 
vision beyond the extent contemplated by the 10 percent 
rating under Codes 6019, 6079, or results in more than 
moderate disfigurement.  Consequently, entitlement to an 
evaluation in excess of 10 percent for ptosis of the left eye 
is not warranted.  38 C.F.R. §§ 4.84a (Diagnostic Code 6019), 
4.118 (Diagnostic Code 7800).  Since the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).



ORDER

The claim of entitlement to service connection for carpal 
tunnel syndrome is well grounded.  To this extent only, the 
appeal is granted.

An evaluation in excess of 10 percent for ptosis of the left 
upper eyelid, status post excision sarcoid mass, chalazion is 
denied.

REMAND

Because the claim of entitlement to service connection for 
carpal tunnel syndrome is well grounded, VA has a duty to 
assist the veteran in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 
(1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

As noted above, the claims file contains medical evidence 
suggesting that the veteran incurred carpal tunnel syndrome 
in service; however, the veteran's retirement examination did 
not note the presence of any carpal tunnel syndrome, and a VA 
examination conducted in November 1994, a few months after 
discharge, did not show that the veteran was suffering from 
carpal tunnel at that time.  Subsequent clinical records, 
however, tend to show symptoms of carpal tunnel syndrome, 
apparently related by history to the veteran's period of 
service.  Accordingly, a more definitive medical evidence on 
the question of whether the veteran currently has carpal 
tunnel syndrome and an opinion as to its etiology is needed 
before the claim on the merits can be properly adjudicated.  
See Colvin v. Derwinski, 1 Vet. App. 171, 173 (1991) 
(emphasizing that adjudicators cannot rely on their own 
unsubstantiated judgment in resolving medical questions).  

Therefore, the Board will remand the claim for an 
examination, to obtain a clear diagnosis with respect to the 
veteran's current disability, and to obtain a medical opinion 
as to whether any carpal tunnel syndrome is a continuation of 
the symptoms noted during service.  However, prior to having 
the veteran undergo VA examination, the RO should obtain and 
associate with the claims file all records of outstanding 
pertinent medical treatment, so that the physician's review 
of the veteran's medical history may be an informed one.

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.

In light of the foregoing, the case is hereby REMANDED to the 
RO for the following actions:

1.  The RO should take appropriate steps 
to obtain copies of all VA and private 
treatment records which are not already 
of record, pertaining to treatment of the 
veteran's carpal tunnel syndrome.  All 
records obtained should be associated 
with the claims folder.

2.  The RO should schedule the veteran 
for an examination and testing, including 
electromyogram with nerve conduction 
studies of her upper extremities, to 
clarify the diagnosis and likely etiology 
of current disorders.  The examining 
physician should provide a diagnosis of 
any disorder of the veteran's upper 
extremities; in particular, indicating 
whether there is carpal tunnel syndrome 
bilaterally.  The examiner should provide 
an opinion, based on the symptoms that 
the veteran reported immediately 
following service, and the current 
examination and test results, as to 
whether it is at least as likely as not 
that any current disorder began during 
the veteran's service.  The examiner 
should be provided with the veteran's 
claims file and a copy of this remand for 
review prior to the examination.  

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  The RO should then complete the 
review and reevaluation of the veteran's 
claim.  If the benefits sought on appeal 
remain denied, the veteran and her 
representative should be provided with a 
supplemental statement of the case 
addressing the development undertaken 
pursuant to this remand action and citing 
all applicable legal criteria.  The 
veteran and her representative should be 
given the opportunity to respond thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

 

